

NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN




This Agreement is made by FMC CORPORATION, a Delaware corporation, (the
“Company”) and (Insert Name of Recipient) (the “Employee”).


In 2001, the Board of Directors of the Company (the “Board”) merged the FMC 1995
Management Incentive Plan with and into the FMC 1995 Stock Option Plan and
renamed the FMC 1995 Stock Option Plan the FMC Corporation Incentive
Compensation and Stock Plan (the “Plan”). The Plan, as it may be amended and
continued, is incorporated by reference and made a part of this Agreement and
will control the rights and obligations of the Company and the Employee under
this Agreement. Except as otherwise provided, capitalized terms have the meaning
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the Plan will prevail.


The Compensation and Organization Committee of the Board (the “Committee”)
determined that it would be to the competitive advantage and interest of the
Company and its stockholders to grant a stock option to the Employee as an
inducement to remain in the service of the Company or one of its affiliates
(collectively, the “Employer”) and as an incentive for increased efforts during
such service.


The Committee, on behalf of the Company, has granted to the Employee on the
(Insert Grant Date) (the “Grant Date”) a nonqualified stock option (the
“Option”) to purchase an aggregate of (Insert Number of Shares) shares of the
common stock of the Company par value of $.10 per share (the “Common Stock”) at
a price of (Insert Stock Price) per share upon the following terms and
conditions:


1.    Time of Exercise of Option. Subject to its termination as provided in
Section 3, below, and to the satisfaction of the requirements of Section 2
below, 100% of the Option will become exercisable upon the earliest of the
following (the “Vesting Date”):


a.the third anniversary of the Grant Date;


b.the date of the Employee’s death;


c.the date of the Employee’s Disability;


d.the date of the Employee’s retirement after he or she (i) has both attained
age 62 and completed 10 years of service with the Employer; or (ii) attained age
65 (“Retirement”); or



-1-

--------------------------------------------------------------------------------



e.the cessation of the Employee’s employment with the Employer within two years
following a Change in Control due to a termination by the Employer without Cause
or a resignation by the Employee with Good Reason (as defined in Section 18),
provided (i) the Employee executes and delivers to the Employer a general
release of claims against the Company and its affiliates in a form prescribed by
the Employer, and (ii) such release becomes irrevocable within 60 days following
that cessation or such shorter period specified by the Employer.


Once exercisable, the Option will remain exercisable from time to time, in whole
or in part, until terminated in accordance with the Plan or Section 3, below.
This right extends to the Employee or the person or persons to whom the
Employee’s rights under the Option pass by will or by the applicable laws of
descent and distribution.


2.    Employment. Subject to Section 3, below, it is a condition precedent to
the right to exercise the Option that the Employee remain in the employ of the
Employer continuously during the period from the Grant Date to the Vesting Date.
Any portion of the Option that is not vested as of the Employee’s termination of
employment with the Employer (including any portion subject to acceleration
under Section 1(e) but for which the release requirement is not timely
satisfied) will be forfeited as of such termination of employment.


3.    Termination of Option. The Option and all rights hereunder, to the extent
such rights will not have been exercised, will terminate and become null and
void on the earliest of (a) (Insert Expiration Date), (b) three months after the
date the Employee ceases to be an employee of the Employer for any reason other
than death, Disability or Retirement, (c) the fifth anniversary of the
Employee’s Retirement or termination due to Disability or death, (d) the date
the Employee is terminated for Cause, or (e) if so determined by the Committee,
the date of the consummation of a Change in Control, provided the Employee is
afforded the opportunity to exercise the Option immediately prior to that Change
in Control (such earliest date being referred to as the "Option Expiration
Date").


4.    Right to Exercise. The Option may be exercised at any time on or after the
date on which it first becomes exercisable under Sections 1 and 2 above, to and
including the Option Expiration Date by the Employee or by the person or persons
to whom the Employee's rights under the Option will pass by will or by the
applicable laws of descent and distribution. In no event may the Option be
exercised to any extent by anyone before it becomes exercisable pursuant to
Sections 1 and 2 above, or after the Option Expiration Date.


5.    Method of Exercise. The Employee (or other person entitled to do so) may
exercise the Option with respect to all or any part of the shares then subject
to such exercise (a) by contacting the Company c/o Charles Schwab Corporate
Services via website http://eac.schwab.com or telephone 1-800-654-2593,
specifying the Grant Date, the number of such shares as to which the Option is
being exercised, paying by

-2-

--------------------------------------------------------------------------------



cash or check, bank draft or postal or express money order payable to the order
of the Company in lawful money of the United States an amount equal to the sum
of the option price of such shares and the amount of any taxes required to be
withheld by the Company (the “Option Payment”) or by shares of Common Stock
having a Fair Market Value at the date of such notice equal to the Option
Payment or by a combination of cash, check, draft, money order and such shares,
and (b) by giving satisfactory assurance in writing that such shares will not be
publicly offered for sale, other than on a national securities exchange. The
Company may from time to time make available alternative methods of exercise
upon notice to the Employee. As soon as practicable after receipt of such notice
and payment, the Company will, without transfer or issue tax or other incidental
expense to the Employee or other person exercising the Option, issue the Common
Stock deliverable upon such exercise by causing its transfer agent to make an
appropriate book entry in the name of the Employee or other person exercising
the Option.


6.    Adjustment. The Committee may make equitable substitutions or adjustments
in the Option and/or Common Stock issuable upon exercise of the Option as it
determines to be appropriate in the event of any corporate event or transaction
such as a stock split, merger, consolidation, separation, including a spin-off
or other distribution of stock or property of the Company, reorganization or any
partial or complete liquidation of the Company.


7.    Rights Prior to Exercise. The Option will during the Employee’s lifetime
be exercisable only by the Employee, and neither the Option nor any right
thereunder will be assignable or transferable by the Employee by voluntary or
involuntary act, operation of law, or otherwise, other than by testamentary
bequest or devise or the laws of descent and distribution. Any effort to assign
or transfer a right, except as provided for herein, will be ineffective and may
result in the Company terminating the Option. Neither the Employee nor any other
person entitled to exercise the Option will have any of the rights of a
stockholder with respect to the shares subject to the Option, except to the
extent that Common Stock will have been issued upon the exercise of the Option.


8.    No Limitation on Rights of the Company. The granting of the Option will
not in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.


9.    Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ the Employee, or as affecting
in any way the right of the Employer to terminate the employment of the Employee
at any time.


10.    Government Regulation. The Company’s obligation to deliver Common Stock
upon exercise of the Option will be subject to all applicable laws, rules and

-3-

--------------------------------------------------------------------------------



regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


11.    Withholding. The Employer will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance.


12.    Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, FMC Corporation, 1735 Market Street,
Philadelphia, PA 19103, and any notice to the Employee (or other person entitled
to exercise the Option) will be addressed to the Employee’s address now on file
with the Company, or to such other address as either may designate to the other
in writing. Any notice will be deemed to be duly given when enclosed in a
properly sealed envelope and addressed as stated above, and deposited, postage
paid, in a post office or branch post office regularly maintained by the United
States government.


13.Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a complete copy of which will be sent to you upon your written request to
the office of the Vice President of Human Resources.


14.Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


15.Sole Agreement. This Agreement is the entire agreement between the parties
regarding the Option, and any and all prior oral and written representations are
merged into this Agreement. This Agreement may only be amended by written
agreement between the Company and the Employee.


16.Governing Law. The interpretation, performance and enforcement of this
agreement will be governed by the laws of the State of Delaware.


17.Discretionary Nature. The employee acknowledges and agrees that this award is
discretionary, and any future awards will be made in the Committee’s discretion;
and that the Plan may be terminated, amended or canceled by the Company at any
time.


18.Good Reason. For purposes of this Agreement, “Good Reason” will have the
meaning defined in the Employee’s Individual Agreement, if any. If no Individual
Agreement exists, “Good Reason” will mean the occurrence of any one or more of
the following:


a.The assignment to the Employee of duties materially inconsistent with his or
her authorities, duties, responsibilities or position, or a material adverse

-4-

--------------------------------------------------------------------------------



change in the Employee’s authorities, duties, responsibilities, position or
reporting requirements;


b.The Employer’s relocation of the Employee’s principal worksite by more than
(50) miles, excepting travel substantially consistent with the Employee’s
business obligations; or


c.A material reduction in the Employee’s base salary.


provided that any such event will constitute Good Reason only if Employee
notifies the Employer in writing of such event within 90 days following the
initial occurrence thereof, the Employer fails to cure such event within 30 days
after receipt from Employee of written notice thereof, and Employee resigns his
employment within 180 days following the initial occurrence of such event.


[Signature Page Follows.]

-5-

--------------------------------------------------------------------------------





Each party has executed this Agreement on the date indicated below,
respectively.


FMC CORPORATION




By:


 /s/ Pierre Brondeau
 
 
 
Pierre Brondeau
 
(Employee)
 
Chairman, President and
 
 
 
Chief Executive Officer
 
 
 
 
 
(Title)
 
 
 
 
 
 
 
 
 
(Date)
 
(Division)




 
 
 
 
 
 
 
 
 
 
(Address)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Date)




-6-